Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 05/03/2021 is acknowledged.
3.	Claims 111-122 and 130-136 are pending and under consideration.
4.	Applicant’s IDS documents filed on 06/10/2020, 12/02/2020, 12/29/2020, 08/16/2021 and 12/21/2021 have been considered. 

5.	Claims 130-131 and 134-135 are objected to because of the following informalities:  
A.	 Claims 130-131 and 134-135 are all trying to refer to a timepoint, but each claim recites a different term (“week 14 of pregnancy”, “week 34 gestational age”, “gestational week 35” and “gestational week 36, 37 or 38”).  It would be better if Applicant chose terminology that was uniform throughout the claims for clarity.  It is suggested that Applicant keep in mind the difference between counting the gestational age from the date of the last period vs the actual length of the pregnancy from conception which is approximately 2 weeks less.  
Appropriate correction is required.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 111-122 and 130-136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 111-115, 132-133 and 136 recite the term “women” in reference to a single woman.  This type makes all of the claims indefinite because it is unclear if the claims require administration to one woman or to more than one woman. 
B.	Claims 134-135 recite the limitation "M281" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 111 does not recite M281. 
C.	Claim 136 recites the limitation “the IVIG” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 111 does not recite IVIG. 
D.	The recitations of “M281” antibodies in claims 134-135 are indefinite because the characteristics of this antibody is not known. The use of “M281” antibodies as the sole means of identifying the claimed antibodies and hybridoma renders the claims indefinite because “M281” is merely a laboratory designation which does not clearly define the claimed product, since different laboratories may use the same laboratory designation to define completely distinct hybridomas or cell lines. It is suggested that the deposit number be cited along with “M281” in the claims.  
Correction is required.  






In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
9.	Claims 111 and 119-122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 311-312 of copending Application No. 16/321,801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 311-312 of copending Application No. 16/321,801 are directed to administering an antibody comprising reference SEQ ID NOs 19 and 24 (100% identical to instant SEQ ID NOs 19 and 24, respectively) to pregnant patients.
	Claims 119-122 are included in this rejection because pregnancy is divided into three trimesters and claims 119-122 are directed to administering the antibodies during each of the three trimesters, which covers the entire pregnancy.  Administering the antibodies during the three trimesters is inherent in the recitation of administering the antibody during pregnancy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 134-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that the starting material of the hybridomas which produce the “M281” antibodies are required to practice the claimed invention. As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the hybridoma, which produces this antibody, may satisfy first paragraph. See 37 CFR 1.801-1.809. If the deposit has been made under the terms of the Budapest Treaty, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the hybridoma has been deposited under the Budapest Treaty and that the hybridoma will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. See 37 CFR 1.808. Further, the record must be clear that the deposit will be maintained in a public depository for a period of 30 years after the date of deposit or 5 years after the last request for a sample or for the enforceable life of the patent whichever is longer. See 37 CFR 1.806. If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been 
If the deposit was made after the effective filing date of the application for a patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridoma described in the specification as filed are the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice. 
12.	No claim is allowed. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
January 15, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644